Case: 17-10727      Document: 00514442022         Page: 1    Date Filed: 04/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 17-10727
                                                                          FILED
                                                                      April 23, 2018
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OLBIN ENRIQUE LAZO-PALMA, also known as David Lazo Oblin,
also known as David Olbin Lazo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-10-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Olbin Enrique Lazo-Palma pleaded guilty to illegal reentry, and the
district court sentenced him to 18 months of imprisonment followed by a one-
year term of supervised release. The district court explained that the sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10727    Document: 00514442022     Page: 2   Date Filed: 04/23/2018


                                 No. 17-10727

represented an upward departure under U.S.S.G § 4A1.3(a)(1) from an
advisory range of two to eight months of imprisonment. Lazo-Palma now
appeals, arguing that his sentence is both procedurally and substantively
unreasonable.
      For preserved claims of procedural error, this court reviews the district
court’s interpretation and application of the Guidelines de novo and its findings
of fact for clear error. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). This court reviews “upward departures for reasonableness,
which necessitates that we review ‘the district court’s decision to depart
upwardly and the extent of that departure for abuse of discretion.’” United
States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006) (quoting United
States v. Saldana, 427 F.3d 298, 308 (5th Cir. 2005)). The district court did
not abuse its discretion by upwardly departing based on Lazo-Palma’s prior
administrative deportations, his receiving lenient sentences for past offenses,
and his use of numerous aliases, as those factors influenced its determination
that Lazo-Palma was a likely recidivist. See United States v. Zelaya-Rosales,
707 F.3d 542, 546 (5th Cir. 2013); see also United States v. Simkanin,
420 F.3d 397, 415-19 (5th Cir. 2005) (affirming an upward departure under
U.S.S.G. § 4A1.3(a)(1) and U.S.S.G. 5K2.0).
      “A sentence is unreasonable when it (1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” United States v. Gutierrez, 635 F.3d 148,
154 (5th Cir. 2011) (citation omitted). Lazo-Palma argues that his sentence is
substantively unreasonable for the second and third of these reasons.
However, he has not shown that the district court considered an improper
sentencing factor. See Zelaya-Rosales, 707 F.3d at 546. Moreover, our “review



                                       2
    Case: 17-10727    Document: 00514442022     Page: 3   Date Filed: 04/23/2018


                                 No. 17-10727

is highly deferential as the sentencing judge is in a superior position to find
facts and judge their import under § 3553(a) with respect to a particular
defendant.” United States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013) (quoting
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2012)). As
Lazo-Palma merely disagrees with the weight the district court assigned to the
different § 3553(a) factors and “cites no cases that would require this court to
reweigh” those factors in his favor, he has not shown that the district court
abused its discretion. See United States v. Aldawsari, 740 F.3d 1015, 1021-22
(5th Cir. 2014).
                                                                   AFFIRMED.




                                       3